Citation Nr: 0402172	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disorder.  

2.	Entitlement to service connection for a chronic skin 
disorder.  

3.	Entitlement to service connection for a cervical spine 
disorder.  

4.	Entitlement to service connection for a disability 
manifested by headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to October 
1980, from March 1985 to June 1985, and from January 1991 to 
August 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Also on appeal were 
matters relating to the rating of the veteran's service-
connected lumbar spine disorder, service connection for 
arthritis, service connection for a psychiatric disorder, and 
service connection for lower extremity numbness and cramps.  
It is noted that the evaluation of the veteran's lumbar spine 
disorder was increased by rating decision dated in September 
2002 and that the disability associated with lower extremity 
numbness and cramps was associated with the lumbar spine 
disorder and rated with that disability.  It is also noted 
that the veteran clarified his claim for service connection 
for arthritis as being associated with his cervical spine 
only.  Finally, it is noted that service connection for a 
psychiatric disorder was granted by rating decision dated in 
July 2003.  


FINDINGS OF FACT

1.	A chronic respiratory disorder was not evident during 
service and has not been currently demonstrated.  

2.	A chronic skin disorder was not evident during service and 
has not been currently demonstrated.

3.	A chronic cervical spine disorder was not evident during 
service or until more than one year thereafter and is not 
shown to have been caused by any in-service event.

4.	A disability manifested by headaches is shown to be 
related to a non-service connected cervical spine disorder.


CONCLUSIONS OF LAW

1.	A chronic respiratory disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.	A chronic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.	A chronic cervical spine disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.	A disability manifested by headaches was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The June 2002 and July 2003 supplemental statements of 
the case specifically informed the veteran of the VCAA and 
what evidence the VA would obtain.  In addition, the veteran 
was furnished a letter in October 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Respiratory and Skin Disorders

The veteran is claiming service connection for chronic 
respiratory and skin disorders that, he asserts, had their 
onset while he was on active duty.  Review of the service 
medical records from his three periods of service fails to 
show complaints or manifestations of either disability.  Nor 
does the post-service medical evidence, which consists of VA 
compensation examinations dated in December 1980, October 
1992, February 1997, and November 2001; VA outpatient 
treatment records dated from 1992 to 2001; and statements 
from the veteran's private physicians dated in January 1997 
and October 1999; show chronic respiratory or skin disorders.  
As these disabilities have not been demonstrated of record, 
service connection is not warranted.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


Cervical Spine and Headache Disorders

The veteran is claiming service connection for a cervical 
spine disorder and a disability manifested by headaches.  As 
will be discussed, the medical evidence shows that these 
disorders are related.  Therefore, they will be discussed 
jointly.  

Service medical records show no complaint or manifestation of 
a cervical spine disorder.  The veteran has submitted a 
statement, dated in 1996, that he sustained an injury of his 
head and neck in 1991, when a truck in which he was riding 
fell into a hole that resulted in irregular movements that 
caused his head to strike the roof of the vehicle.  He stated 
that he subsequently developed headaches, nausea, and upper 
and lower back pain.  Service medical records show that the 
veteran had complaints of headaches in April 1991, but there 
are no clinical findings relating to either a chronic 
headache disorder or to a chronic disorder of the cervical 
spine.  There are extensive treatment records relating to his 
low back symptoms beginning with a lifting injury in April 
1991, but no mention of a motor vehicle accident, and no 
mention of neck symptoms until January 1993.  Review of the 
record shows that on examination by VA in October 1992, the 
veteran had no complaint of either headaches or of a cervical 
spine disorder.  The orthopedic evaluation performed in 
connection with that examination showed only disability of 
the lumbosacral spine, for which service connection has 
already been established, and of a right shoulder disorder, 
for which service connection was denied by rating decision 
dated in June 1981, without appeal by the veteran.  The 
veteran made no mention of the motor vehicle incident that he 
later related in the 1996 report.  

Post-service medical evidence includes VA outpatient 
treatment records dated from October 1992 to 2002.  In 
December 1992, the veteran had complaints of headache 
associated with dizziness and nausea.  The assessments were 
of chronic pain syndrome and depressive disorder.  In August 
1993, complaints of neck pain were recorded, but X-ray 
studies at that time, and again in December 1993, were 
reported to be normal.  Additional records show that the 
veteran was again evaluated in January 1995, at which time he 
complained of severe neck pain.  Cervical radiculopathy was 
assessed.  An MRI study at that time, was consistent with 
disc herniation.  In March 1996, the veteran again had 
complaints of headaches.  The assessment was migraine.   

Statements, dated in January 1997 and October 1999, have been 
received from the veteran's private physicians.  The former 
deals solely with the veteran's lumbar spine disorder.  The 
latter, includes a recitation of the medical history, as 
related by the veteran, of an injury sustained in a car 
accident while the veteran was on active duty.  The physician 
rendered an opinion that the veteran now had a cervical 
herniated nucleus pulposus that was related to that accident.  

An examination was conducted by VA in November 2001.  On 
orthopedic evaluation, the examiner reviewed the veteran's 
medical records.  The veteran related that he was involved in 
a motor vehicle accident while in service.  The examiner 
related that he was unable to find evidence that such an 
injury had occurred.  The examiner noted that X-ray studies 
conducted in August 1993 showed no evidence of arthritis, 
narrowing of the interspaces or congenital anomalies.  The 
soft tissues of the neck were also found to be unremarkable.  
The examiner rendered an opinion that the veteran's lumbar 
spine disorder was related to service, but that there was no 
evidence that the cervical nucleus pulposus condition and 
radiculopathies were secondary to or the result of service 
connected intervertebral disc syndrome of the lumbar spine.  
On neurologic evaluation, the veteran was diagnosed as having 
tension headaches that were related to his cervical spine 
pathology.  

The veteran's headache disorder is shown to be related to his 
cervical spine disorder.  Therefore, service connection for 
the latter will also result in service connection of the 
former.  The veteran states that he sustained an injury of 
his cervical spine in 1991, while on active duty, but there 
is no record of such an event.  The veteran did not, in fact, 
report this incident until years after the event.  During a 
compensation examination in 1992, the veteran had complaints 
relating to his low back and right shoulder conditions only.  
In August 1993, outpatient treatment records showed no 
abnormality of the cervical spine on X-ray evaluation, which 
was confirmed by X-ray studies conducted in December 1993.  A 
cervical spine disorder was not noted until 1995 and, at that 
time, there was no indication that it was related to any of 
his periods of active duty.  

Although the veteran's private physician rendered an opinion 
in 1999 that the veteran's cervical spine disorder was related 
to an injury that was sustained during service, review of the 
record, including review by a VA examiner in 2001, fails to 
disclose evidence of that injury.  The private opinion is 
based upon the veteran's uncorroborated history of injury 
during service.  The mere recitation of this history does not 
constitute competent medical evidence that the incident 
occurred or of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).  The Board finds that the preponderance of the 
evidence is against there having been a significant neck 
injury in a motor vehicle accident in service; that is, the 
absence of any mention of the accident or injury in records 
where it would be expected to appear outweighs the veteran's 
current assertions.

Thus, the record does not show that the veteran's cervical 
spine disorder was caused by any event during service.  The 
November 2001 VA examination shows that there is no 
relationship between the veteran's cervical spine disorder and 
his service connected lumbar spine disorder.  Under these 
circumstances, as there is no competent medical evidence that 
the veteran's cervical spine disorder is related to an 
established disease or injury in service, and there is a 
telling absence of medical evidence of a neck disability for 
more than a year after service, the preponderance of the 
evidence is against this claim.  As the veteran's headache 
disorder was found to be related to his cervical spine 
disorder, service connection for this disorder is denied as 
well.  


ORDER

Service connection for a chronic respiratory disorder, a 
chronic skin disorder, a chronic cervical spine disorder and 
a disability manifested by headaches is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



